Citation Nr: 0335212	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  01-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for amnesia. 

3.  Entitlement to service connection for arthritis of the 
cervical spine. 

4.  Entitlement to service connection for bilateral 
shoulder disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1970 and from November 1974 to October 1982.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in June 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied entitlement to 
service connection for headaches, amnesia, arthritis of the 
cervical spine, and a bilateral shoulder disability.    


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues of entitlement to service 
connection for headaches and amnesia.  The Board notes that 
the VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  

The Board finds that a VA neurological examination is 
necessary in order to determine the nature and etiology of 
the headaches and amnesia disabilities.  The veteran contends 
that he has a headaches disability and amnesia as a result of 
an injury to the jaw in service.  Service medical records 
show that in September 1975, the veteran sustained an injury 
to the jaw after being hit by a fist.  The veteran sought 
treatment for persistent headaches the next day.  The 
assessment was tension headaches.  An October 1975 service 
medical record indicates that the veteran sought treatment 
for headaches and the assessment was headaches, probable 
muscle strain post trauma.  An October 1976 service medical 
record shows that the veteran reported having periodic 
headaches since being hit in the jaw.  The impression was 
tension headaches.  The veteran sought treatment for 
headaches in November 1976, February 1977, and March 1977.  A 
March 1977 service medical record indicates that the veteran 
had a post-traumatic headache related to the injury to the 
jaw one year ago.  The veteran was hospitalized and 
evaluated.  The discharge diagnosis was recurrent tension 
headaches.  The veteran sought treatment for headaches in 
April 1977, June 1977, and September 1977.  A June 1977 
service medical record indicates that the veteran underwent a 
neurological evaluation.  It was noted that for seven to 
eight months, the veteran had chronic headaches two times to 
several times a week.  The assessment was muscle tension 
headaches.  The Board finds that a VA neurological 
examination is necessary in order to determine if the veteran 
currently has a headaches disability and amnesia that was 
incurred in service or is medically related to the veteran's 
period of service.    

Lastly, as noted above, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is remanded for the following action: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature, extent, and etiology of the 
headaches disability and amnesia, if any.  
The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  If a headaches 
disability and amnesia are found, the 
examiner should render a medical opinion 
as to whether it is at least as likely as 
not (probability of 50 percent or more) 
that the current headaches disability and 
amnesia were incurred in service or are 
medically related to the veteran's period 
of service.  Attention is invited to the 
service medical records which show 
treatment for a jaw injury in September 
1975 and treatment for headaches in 1975, 
1976, and 1977.  All tests deemed to be 
necessary by the examiner should be 
conducted.  The examiner should provide 
the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to service 
connection for headaches, amnesia, 
arthritis of the cervical spine, and a 
bilateral shoulder disability.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


